Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 – 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP1988228A2(EP’228).
Regarding claim 15, EP’228 discloses a process for producing a hydrophobized shaped thermal-insulation body, comprising pressing or compacting a thermal-insulation mixture containing: silica such as a fumed silica, an IR opacifier, and silanes. The silanes are trimethylchlorosilane, dimethyldichlorosilane, monomethyltrichlorosilane, trimethylethoxysilane, dimethyldiethoxysilane, methyltriethoxysilane, hexamethyldisilazane, hexamethyldisiloxane. The preference is given to trimethylethoxysilane, dimethyldiethoxysilane, methyltriethoxysilane, hexamethyldisilazan. See [007]; [0014]; [0016]; [0020]-[0024];[0032-0035] and claims 1-21.
Thus, it would have been obvious to one of ordinary skill in the art to use the hexamethyldisilazan with the claimed compound B listed above together, motivated by the fact that EP’228 discloses the using of the silanes and it has been held that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)
Regarding claim 16, fumed silicas are produced by flame hydrolysis of volatile silicon compounds ([0007]).
Regarding claims 17 and 26, examples of opacifiers are titanium oxides, zirconium oxides, ilmenite, iron titanate, iron oxide, zirconium silicate, silicon carbide, manganese oxide and carbon black ([0022]).
Regarding claim 18, EP1988228A2 discloses a body being formed by compacting a hydrophobized thermal insulation mixture comprising 3 parts HMDS, 2 parts water, 100 parts mixture of 87% by weight pyrogenic silica, 10% by weight carbon black, 3% by weight cellulose ([110]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 19 -21, EP1988228A2 discloses the mixture comprising fumed silica/silicon dioxide aerogels 5-98% by weight, opacifier 3-40% by weight, fibers 0-20% by weight, and finely divided inorganic additives 0-65% by weight. The amount of silane added depends on the specific surface area (BET surface area) of the silica, its proportion in the mixture and the type of silane. The amount added is between 0.5 - 10% by weight. The silanes are added in liquid form during the preparation of the mixture. It is necessary for the individual components to be thoroughly mixed (claim 2 and [0033]).
Although the prior art is silent about the amount of the claimed compound and compound B, However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Thus hexamethyldisilazan content can be 0.25-5wt% and the claimed compound B can be 0.25-5 wt%.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 22, although the prior art is silent about the temperature about mixing the mixture, it is obvious to conduct the process under room temperature since it is economic. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 23, EP1988228A2 discloses that the mixture can be molded and pressed immediately after addition. The silanes are added in a liquid or gaseous state of aggregation.Intensive, homogeneous mixing of the components is important so that the reaction (hydrophobic treatment) from "inside out" is guaranteed. In principle it is possible to add the silanes to the individual components such as silicic acids, opacifiers and substitutes ([0014]).
Regarding claims 24-25, EP1988228A2 discloses that molding was then heated to 80° C. for 3 minutes and then baked at 125° C. for 60 minutes ([0113]).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters( time and temperature) through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955).

Regarding claims 27-29, EP1988228A2 discloses the mixture comprising fumed silica/silicon dioxide aerogels 5-98% by weight, opacifier 3-40% by weight, fibers 0-20% by weight, and finely divided inorganic additives 0-65% by weight. The amount of silane added depends on the specific surface area (BET surface area) of the silica, its proportion in the mixture and the type of silane. The amount added is between 0.5 - 10% by weight. The silanes are added in liquid form during the preparation of the mixture. It is necessary for the individual components to be thoroughly mixed (claim 2 and [0033]).
Although the prior art is silent about the amount of the claimed compound and compound B, However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Thus hexamethyldisilazan content can be 0.25-5wt% and the claimed compound B can be 0.25-5 wt%.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 30, although the prior art is silent about the temperature about mixing the mixture, it is obvious to conduct the process under room temperature since it is economic. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 31, EP1988228A2 discloses that the mixture can be molded and pressed immediately after addition. The silanes are added in a liquid or gaseous state of aggregation.Intensive, homogeneous mixing of the components is important so that the reaction (hydrophobic treatment) from "inside out" is guaranteed. In principle it is possible to add the silanes to the individual components such as silicic acids, opacifiers and substitutes ([0014]).
Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
The applicant argues the unexpected result of using HMDS and TEOS together. 
The Examiner respectfully submits that  the applicant must compare the instant application with the closest art. EP1988228A2 discloses a body being formed by compacting a hydrophobized thermal insulation mixture comprising 3 parts HMDS, 2 parts water, 100 parts mixture of 87% by weight pyrogenic silica, 10% by weight carbon black, 3% by weight cellulose ([110]). Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. There is no content limitation in the claimed mixture at all. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further more any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the instant application examples 1 and 4 show that water content can affect the properties. Examples 2-5 show that the process parameter affects the product properties for the same mixture. Thus, the applicant’s data list on table 1 can not demonstrate  the unexpected result of combination of HMDS and TEOS.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731